Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Fuster Berlingeri.
I
La interpretación judicial tiene, por naturaleza, una evolución ínsita para cada una de las distintas épocas. B. J. Cardozo, La naturaleza de la función judicial, Buenos Ai-res, Ed. Arayú, 1955, págs. 62-65.
Según esta perspectiva, al examinar el ámbito del delito de fuga no podemos adjudicarle a las palabras “sometida legalmente y reclusión” un significado inusual, extraordi-nario o raro que conlleve un enfoque restrictivo distinto del visualizado por la Asamblea Legislativa.
En esencia, la tesis mayoritaria descansa en la premisa de que el convicto Jorge L. Figueroa Garriga “no estaba *241bajo ‘custodia legal’ al momento de abandonar el vehículo en que era trasladado de una institución penal al Centro Cristiano Jehová Nissi para tratamiento contra su adic-ción a drogas y, por ende, no cometió el delito de fuga tipi-ficado en el Art. 232 del Código Penal, 33 L.P.R.A. see. 4428. No podemos , suscribir tal tesis.
I — i hH
De entrada, en materia de interpretación penal la regla dorada nos la suministra el Art. 6 de dicho cuerpo, al se-ñalar que las “palabras y frases se interpretarán según el contexto y el significado sancionado por el uso común y corriente”. 33 L.P.R.A. see. 3021. El Art. 232 del Código Penal, vigente al momento de la fuga de Figueroa Garriga, disponía, en lo pertinente, que “\t\oda persona sometida legalmente a detención preventiva, a reclusión o medida de seguridad de internación, que se fugare será sancionada conforme a las siguientes penas”. (Enfasis suplido.) 33 L.P.R.A. see. 4428.
En ocasión de interpretar el artículo antecesor, Art. 152 del Código Penal, 33 L.P.R.A. see. 509, habíamos resuelto que “[c]omete pues el delito de fuga la persona que se es-capa de un sitio, como una cárcel, donde se encuentra bajo custodia legal. La fuga de la custodia legal m[á]s bien que de un sitio de confinamiento, es lo que constituye la esencia del delito”. (Énfasis suplido.) Rivera v. Delgado, 82 D.P.R. 692, 695 (1961).
Con razón se ha dicho que “[e]l objeto jurídico de protec-ción tutelar en este artículo es el respeto que se merece el Estado cuando impone límites a la libertad de sus ciuda-danos por razón de haber resultado convictos”. D. Nevares-Muñiz, Código Penal de Puerto Rico: revisado y comentado, San Juan, Ed. Inst. Desarrollo del Derecho, 1993, pág. 366.
De otra parte, el Art. 40 del mismo Código Penal reco-noce que “[l]a pena de reclusión consiste en la privación de *242la libertad en la institución adecuada”. (Énfasis suplido.) 33 L.P.R.A. see. 3202. El elemento característico de dicha pena, en comparación con otras, es que conlleva una “res-tricción de la libertad física”. Nevares-Muñiz, op. cit., pág. 67.
En recta hermenéutica, toda interpretación debe vali-dar el propósito que tuvo el Legislador —Rivera Maldonado v. Autoridad sobre Hogares, 87 D.P.R. 453, 456 (1963)— y evitar una interpretación libérrima que con-duzca a resultados absurdos. Pacheco v. Vargas, Alcaide 120 D.P.R. 404, 409 (1988). Aunque los estatutos penales deben interpretarse restrictivamente, ello “ ‘no exige que a las palabras de un estatuto deba dárseles un significado más limitado o que deba hacerse caso omiso de la evidente intención del legislador’ ”. Pacheco v. Vargas, Alcaide, supra, pág. 410, citando con aprobación a Pueblo v. Mantilla, 71 D.P.R. 36, 44 (1950); Pueblo v. Hernández Colón, 118 D.P.R. 891, 903 (1987).
Desde este punto de vista, notamos que la frase “some-tida legalmente” equivale a expresar bajo “custodia legal”. Este último concepto, familiar en nuestra casuística sobre el delito de fuga, aparece en la versión original del Art. 2 de la Ley de Sentencia Suspendida —Ley Núm. 259 de 3 de abril de 1946, según enmendado por la Ley Núm. 33 de 27 de julio de 1993 (34 L.P.R.A. see. 1042). Allí se reitera el principio de que toda persona, a quien se le conceda una sentencia suspendida y libertad a prueba, quedará “bajo la custodia legal del tribunal hasta la exposición del período fijado en su sentencia”. Art. 1(3) de la ley, 34 L.P.R.A. see. 1027(3).
Por otro lado, distinto del sentir mayoritario, el término “institución”, según el texto del Art. 40 del Código Penal, supra, no se refiere exclusivamente a las instituciones car-celarias operadas por el Estado. Al calificar dicho término con el adjetivo de “adecuada”, el Legislador dejó abierta la posibilidad de que la pena de reclusión pudiese ser cum-*243plida en otras instituciones. De ahí, que la pena de reclu-sión, entendida como restricción de la libertad, no depende de la clasificación de la institución en la cual se haya in-ternado al convicto.
El juez no puede ser ajeno a las transformaciones sociales, científicas y jurídicas. La Ley vive y se desarrolla en ambientes que cambian y evolucionan, y si no queremos estarla refor-mando de un modo frecuente, preciso es que la adapte[mos], como su propia voluntad permite, a las nuevas necesidades de la época. L. Jiménez de Asúa, La ley y el delito: principios de derecho penal, 5ta ed., Buenos Aires, Ed. Sudamericana, 1967, pág. 119.
HH HH I — I
Aplicada esta normativa a los hechos ante nos, forzoso es concluir que Figueroa Garriga, en efecto, cometió el de-lito de fuga. Originalmente el tribunal de instancia lo sen-tenció a tres (3) años de “presidio”, que serían cumplidos según el régimen de sentencia suspendida. Como condi-ción, permanecería ingresado dos (2) años en el Centro Cristiano Jehová Nissi, donde recibiría tratamiento contra la adicción a drogas. Únicamente, si al transcurrir dicho período el Centro Cristiano certificaba su rehabilitación, podría retornar a la comunidad y cumplir su último y ter-cer año de la sentencia.
Para la fiel ejecución de esa sentencia, la Administra-ción de Corrección emitió el “Certificado de Libertad”, que es un documento rutinario y cuyo único propósito fue au-torizar su egreso de la institución penal y ser trasladado al referido centro cristiano. Difícilmente el estado de libertad, del cual gozaba el convicto Figueroa Garriga en virtud de ese certificado, se equipara, siquiera remotamente, con la libertad de la cual goza un ciudadano común. La opinión mayoritaria le adjudica al término y documento “Certifica-do de Libertad” unas consecuencias de libertad absoluta incorrectas. Figueroa Garriga fue excarcelado exclusiva-*244mente para ser trasladado a cumplir la sentencia impuesta en otra institución adecuada.
El susodicho certificado sólo tuvo el efecto de transferir su custodia de la responsabilidad de la Administración de Corrección hacia el personal del Centro Cristiano Jehová Nissi. No concebimos cómo la mayoría puede concluir que, en el trayecto de un lugar a otro, Figueroa Garriga estaba en un limbo o estado de ambivalencia jurídica, en virtud del cual, era un “hombre libre” y podía, en consecuencia, fugarse sin incurrir en conducta delictiva.
El principio de legalidad, consagrado en el Art. 8 del Código Penal, 33 L.P.R.A. see. 3031, no le favorece. La lec-tura integral de los artículos el delito de fuga y las penas de reclusión refleja que con su huida infringió los preceptos citados. Tampoco se trata de crear un delito por analogía; el delito está tipificado y, según visto, su conducta fue con-siderada por el Legislador aun al adoptar una interpreta-ción restrictiva.
En resumen, en su sentencia, el tribunal de instancia dispuso la forma y el modo para continuar cumpliendo con esta sentencia en el Centro Cristiano Jehová Nissi. El mero traslado del penal a esa institución privada no extin-guió la pena de reclusión impuesta. Figueroa Garriga sa-bía que en ambos lugares —en la institución penal y en el referido centro— su libertad de movimiento estaba restringida. Para todos los fines legales conocía que conti-nuaba recluso. Conscientemente abandonó el vehículo du-rante el trayecto. Al escapar y burlar la custodia legal bajo la que se encontraba, evadió la autoridad del Tribunal y del Estado sobre su persona y cometió el delito de fuga. Su huida revela una clara intención de ignorar el cumpli-miento de la sentencia y de reintegrarse clandestinamente a la libre comunidad.